DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (2013/0104396) in view of Niwada et al. (JP 2011-108492) and Kamarajugadda et al. (2017/0189669).
 	Fan et al. discloses a coated carbon nanotube electric wire (100, Fig. 2) comprising a carbon nanotube wire (12) including a single carbon nanotube aggregate (Fig. 4 or 5) configured of a plurality of carbon nanotubes; and an 
 	Fan et al. does not disclose a thickness deviation rate of the insulating coating layer being equal to or greater than 80% (re claims 1-2) and the q value as claimed (re claim 1).
 	Niwada et al. discloses a coated electric wire comprising an insulating coating layer (7) having a thickness deviation rate of greater than 80% (machine English translation, [0036]).  It would have been obvious to one skilled in the art to provide the insulating coating layer of Fan et al. with a thickness deviation rate of greater than 80% as taught by Niwada et al. to provide a coated wire with smooth outer surface.
 	Kamarajugadda et al. also discloses a coated carbon nanotube electric wire having a q value as claimed.  Specifically, as disclosed in the applicant's disclosure, [0042] and [0051] of the application's publication, the q value is a parameter related to the diameter of the carbon nanotube.  As disclosed in [0042], the diameter of the carbon nanotubes is from 1.0 nm to 5.0 nm.  Kamarajugadda et .

Claims 3, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. in view of Niwada et al. and Kamarajugadda et al. as applied to claim 1 above, and further in view of Qian et al. (2015/0310957).
 	Claims 3-4 additionally recite a number of twists of the carbon nanotube wire being between 200 T/m and 1000 T/m.  Qian et al. discloses a carbon nanotube wire, wherein a number of twists of the carbon nanotube wire is between 200 T/m and 1000 T/m ([0016], 10 T/cm = 1000 T/m).  It would have been obvious to one skilled in the art to modify the carbon nanotube wire of Fan et al. to have the number of twists as taught by Qian et al. to meet the required diameter or strength of the wire.
 	Re claim 12, in the modified electric wire of Fan et al., a full-width at half maximum Δq is equal to or greater than 0.1 nm-1 and equal to or less than 2.0 nm-1.  Specifically, as disclosed in applicant's disclosure, [0031], [0051] & [0076] of the publication, the full-width at half maximum value Δq is a parameter related to the density of the carbon nanotubes in the wire, high density.  As disclosed in [0076], .

Claims 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. in view of Niwada et al., Kamarajugadda et al. and Qian et al. as applied to claim 3 above, and further in view of Dumee et al. (NPL, Characterization of Carbon Nanotube Webs and Yarns).
 	Modified wire of Fan et al. discloses the invention substantially as claimed including the carbon nanotube wire composed of a plurality of the carbon nanotube aggregates and the thickness deviation rate of the insulating coating layer being greater than 80%.  It does not disclose a full-width at half maximum (FWHM) Δθ in azimuth angle in azimuth plot based on small angle X-ray scattering indicating an orientation of the plurality of carbon nanotube aggregates being equal to or less than 60º.  Dumee et al. (Figures 3-5) discloses characterization of carbon nanotube yarns with small angle X-ray scattering, wherein the FWMH Δθ in azimuth angle is equal to or less than 60º.  It would have been obvious to one skilled in the art to apply the teaching of Dumee et al. in the coated carbon nanotube electric wire of Fan et al. to meet the required mechanical and electrical properties.

Claims 1, 2, 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (2014/0231118) in view of Niwada et al. and Kamarajugadda et al.
 	Koziol et al. discloses a coated carbon nanotube electric wire ([0008]-[0009]) comprising a carbon nanotube wire including a single or a plurality of carbon nanotube aggregates configured of a plurality of carbon nanotubes; and an insulating coating layer coating the carbon nanotube wire, wherein the insulating coating layer is in a form in which the insulation coating layer directly contacts with a peripheral surface of the carbon nanotube wire, wherein the insulating layer is the outermost layer, and wherein the coated carbon nanotube electric wire does not comprise a metal wire.  Koziol et al. also discloses a coil ([0015], windings) being formed by winding the coated carbon nanotube wire (re claim 13).
 	Koziol et al. does not disclose a thickness deviation rate of the insulating coating layer being equal to or greater than 80% and the q value as claimed (re claims 1-2).
 	Niwada et al. discloses a coated electric wire comprising an insulating coating layer (7) having a thickness deviation rate of greater than 80% (machine English translation, [0036]).  It would have been obvious to one skilled in the art to provide the insulating coating layer of Koziol et al. with a thickness deviation rate 
 	Kamarajugadda et al. discloses the q value as claimed.  Specifically, as disclosed in the applicant's disclosure, [0042] and [0051] of the application's publication, the q value is a parameter related to the diameter of the carbon nanotube.  As disclosed in [0042], the diameter of the carbon nanotubes is from 1.0 nm to 5.0 nm.  Likewise, Kamarajugadda et al. discloses the diameter of the carbon nanotubes is from 1.0 nm to 5.0 nm ([0038]).  It would have been obvious to one skilled in the art to provide the carbon nanotubes of Koziol et al. with a diameter from 1.0 nm to 5.0 nm as taught by Kamarajugadda et al. to meet the required characteristics of the wire. 	
 	Re claims 7 and 8, Koziol et al. ([0071] and [0092]) discloses:
-wire (conducting fiber) diameter = 10 µm => wire sectional area = 78.5 µm2;
-coating layer thickness = .25 µm => coating layer diameter = 10 µm +.25 µm +.25 µm = 10.50 µm;
-coating layer sectional area = 86.6 µm2;  accordingly:
-proportion of coating layer sectional area/wire sectional area = 1.10.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. in view of Niwada et al. and Kamarajugadda et al. as applied to claim 1 above, and further in view of Patel (2018/0057359).
 	Fan et al., as modified, disclose the invention substantially as claimed including the insulating coating layer being polyurethane ([0054] and see also application's publication, [0060], polyurethane having a Young's modulus of 0.07 to 0.7 GPa).
 	Fan et al., as modified, does not disclose a proportion of a Young's modulus (YM) of a material configuring the insulating coating layer with respect to a YM of the carbon nanotube wire being between 0.0005 and 0.1.
 	Patel discloses an invention relating to carbon nanotubes.  Patel discloses that carbon nanotubes possess a YM of 270-950 GPa is known in the art ([0001]).  It would have been obvious to one skilled in the art to use carbon nanotubes having a YM of 270-950 GPa for the carbon nanotubes of Fan et al. to meet the specific use of the resulting wire, such as required strength, since carbon nanotubes possess a YM of 270-950 GPa is known in the art as taught by Patel.  It is noted that the modified wire of Fan et al. has a proportion of a YM of the material configuring the insulating coating layer with respect to a YM of the carbon nanotube wire being between 0.0005 and 0.1 (0.7/950 = 0.0007).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant states that current amended claim 1 includes the features presented to the examiner during the 12/13/2021 interview, which the examiner admitted would overcome all outstanding prior art rejections.  Examiner would disagree.  Examiner Interview Summary mailed on 12/15/2021 states that "proposed claim 14 would overcome the Kamarajugadda reference", not all the outstanding rejections.
 	Regarding the Koziol reference, applicant argues that Koziol fails to teach or suggest a coated carbon nanotube wire that does not comprise a metal wire because Koziol, [0088], discloses that metals, such as silver, may be incorporated into the fibre comprising carbon nanotubes.  Examiner would disagree.  First, Koziol discloses silver maybe, not definitely, incorporated into the fibre comprising carbon nanotubes.  Second, Koziol does not disclose a metal wire being incorporated into the coated carbon nanotube electric wire.  Third, as admitted by the applicant (see page 8, fourth paragraph of the remarks), "Koziol excludes the inclusion of a metal wire in the longitudinal direction of the carbon nanotube wire."
 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847